DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
On page 10 of Applicant’s arguments, it is argued that Wolfgang does not teach or suggest the appliance control unit being configured to restrict operation of the cooking appliance according to a set of restricted use authorizations when the authorized mobile near-field terminal is absent.  However, par. [0014] of Wolfgang describes a configuration that where a predetermined command (e.g., an emergency stop) can be executed by the cooking appliance or the control unit based on a command from an unauthorized near-field terminal.  Wolfgang further provides, see pars. [0054]-[0055], that the cooking appliance can be operated via a control panel (or similar) integrated therein if there is no mobile near-field terminal in the vicinity of the near-field antenna or coupled to it.  Wolfgang therefore describes a control device that can limit operation of the cooking appliance according to a set of restricted use authorizations (i.e., emergency stop) in response to a mobile near-field device being absent by either an integrated control panel or by a mobile near-field device that does not normally have authorization. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang (DE 102014215705 A1) in view of Theebaprakasam (U.S. Pub. No. 2015/0082396 A1).
In regards to claim 15, Wolfgang describes a cooking appliance (Wolfgang, Abstract; Figs. 1 and 2; cooking appliance 1 and cooktop 2), comprising: a short-range radio interface (Wolfgang, Abstract; Fig. 2; plurality of near-field antennas 10), a control device (Wolfgang, Abstract; Fig. 1; control unit 4) configured to: receive authorization data of a first user from a first transponder of a set of one or more transponders by way of the short-range radio interface, and restrict operation of the cooking appliance based on the authorization data (Wolfgang, Abstract; Fig. 1; at least one mobile near field terminal E; pars. [0012]-[0013] – cooking appliance may only accept or implement instructions of a mobile near field terminal for controlling the cooking appliance which have a predetermined priority); and an active positioning surface configured to detachably receive the first transponder, the active positioning surface disposed in a communication region of the short-range radio interface (Wolfgang, par. [0064] – mobile near field terminals E should be within an area near the near field antenna 10 to have an area of approximately 4 cm by 10 cm); wherein, in response to the set of transponders being absent from the communication region, the control device is configured to limit operation of the cooking appliance according to a set of restricted use authorizations (Wolfgang, pars. [0014] and [0054]-[0055] – a predetermined command [e.g., an emergency stop] can be executed by the cooking appliance or the control unit based on a command from an unauthorized near-field terminal and/or the cooking appliance can be operated via a control panel [or similar] integrated therein if there is no mobile near-field terminal in the vicinity of the near-field antenna or coupled to it).
Wolfgang does not describe individualized authorization data or restricting operation of the cooking appliance based on the individualized authorization data, by allowing selected first functions and/or parameters, and blocking selected second functions and/or parameters; wherein the first transponder is configured to transmit the individualized authorization data automatically to the control device in response to being detachably received on the active positioning surface.  However, Theebaprakasam describes management of objects (e.g., ovens) based on a privileged account plug-in framework (Theebaprakasam, Abstract; par. [0045]).  In Theebaprakasam, particular users and/or groups of users can be assigned particular group policies and/or grants that allow said particular user or group of users access to perform actions allowed by an administrative user for a given group policy and/or grant (Theebaprakasam, Fig. 8; pars. [0003], [0065], and [0069] – the system determines whether an action/command is allowed when a user attempt to perform said action/command and denies the action/command if the user does not have permission).  
Both Wolfgang and Theebaprakasam describe controlling ovens.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the control unit of Wolfgang in view of Theebaprakasam to include individualized authorization data or restricting operation of the cooking appliance based on the individualized authorization data, by allowing selected first functions or parameters, and blocking selected second functions or parameters; wherein the first transponder is configured to transmit the individualized authorization data to the control device in response to being detachably received on the active positioning surface.  Specifically, Wolfgang can be modified in view of Theebaprakasam to allow each of the mobile near field terminals, with particular user accounts, to selectively control the cooking appliance based on an assigned user and/or group policy to provide increased security.  The motivation to do so is to implement safety controls by limiting control based on the user and function/task.
In regards to claim 16, Wolfgang describes the cooking appliance of claim 15, wherein the control device is configured to only operate the cooking appliance in response to the first transponder being detachably received in the communication region of the short-range radio interface (Wolfgang, par. [0066] – as soon as the mobile near field terminals E gets within a maximum of 10 cm of one the near field antennas 10, a near field communication can be established).  Wolfgang does not describe individualized use authorization.  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Wolfgang in view of Theebaprakasam to operate the cooking appliance based on the individualized authorization data for the reasons provided above with respect to claim 15.
In regards to claim 17, Wolfgang describes the cooking appliance of claim 15, wherein the control device is configured to operate the cooking appliance using the selected first functions or parameters allowed based on the authorization data (Wolfgang, par. [0013] – only commands from a near field mobile terminal comprising a device specific identifier may be implemented by the cooking appliance).  Wolfgang does not describe operating the cooking appliance based on the individualized authorization data.  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Wolfgang in view of Theebaprakasam to operate the cooking appliance based on the individualized authorization data for the reasons provided above with respect to claim 15.
In regards to claim 25, Wolfgang describes the cooking appliance of claim 15, further comprising an oven (par. [0012] – the cooking appliance may be an oven cooktop combination).
In regards to claim 28, Wolfgang describes a method for the operation of a cooking appliance (Wolfgang, Abstract; Figs. 1 and 2; cooking appliance 1 and cooktop 2), the method comprising: removably coupling a first transponder of a set of one or more transponders to a communication region of a short-range radio interface of a cooking appliance (Wolfgang, par. [0066]), automatically transmitting authorization data from the first transponder to a control device of the cooking appliance by way of the short-range radio interface (Wolfgang, par. [0066]); based on the authorization data: allowing a selected first set of functions and/or parameters of the cooking appliance using the control device; and operating the cooking appliance using the selected first set of functions and parameters allowed by the control device based on the authorization data (Wolfgang, par. [0013]), wherein, in response to the set of transponders being absent from the communication region, the control device is configured to operate the cooking appliance according to a set of restricted use authorizations configured to block a selected third set of functions and/or parameters (Wolfgang, pars. [0014] and [0054]-[0055] – a predetermined command [e.g., an emergency stop] can be executed by the cooking appliance or the control unit based on a command from an unauthorized near-field terminal and/or the cooking appliance can be operated via a control panel [or similar] integrated therein if there is no mobile near-field terminal in the vicinity of the near-field antenna or coupled to it).
Wolfgang does not describe a method for restricting operation of a cooking appliance based on the authorization data: blocking a selected second set of functions and/or parameters of the cooking appliance using the control device.  However, Theebaprakasam describes management of objects (e.g., ovens) based on a privileged account plug-in framework (Theebaprakasam, Abstract; par. [0045]).  In Theebaprakasam, particular users and/or groups of users can be assigned particular group policies and/or grants that allow said particular user or group of users access to perform actions allowed by an administrative user for a given group policy and/or grant (Theebaprakasam, Fig. 8; pars. [0003], [0065], and [0069] – the system determines whether an action/command is allowed when a user attempt to perform said action/command and denies the action/command if the user does not have permission).  
Both Wolfgang and Theebaprakasam describe controlling ovens.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the control unit of Wolfgang in view of Theebaprakasam to include individualized authorization data or restricting operation of the cooking appliance based on the individualized authorization data, by allowing selected first functions or parameters, and blocking selected second functions or parameters; wherein the first transponder is configured to transmit the individualized authorization data to the control device in response to being detachably received on the active positioning surface.  Specifically, Wolfgang can be modified in view of Theebaprakasam to allow each of the mobile near field terminals, with particular user accounts, to selectively control the cooking appliance based on an assigned user and/or group policy to provide increased security.  The motivation to do so is to implement safety controls by limiting control based on the user and function/task.
Claims 18-20 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang and Theebaprakasam as applied to claim 15 above, and further in view of Haas (U.S. Patent No. 9,871,562 B2).
In regards to claim 18, Wolfgang does not teach a control device configured to program the first transponder to transmit the individualized authorization data by way of the short-range radio interface.  Theebaprakasam describes transmitting the individualized authorization data.  Specifically, Theebaprakasam describes the use of particular users and/or groups of users can be assigned particular group policies and/or grants that allow said particular user or group of users access to perform actions allowed by an administrative user for a given group policy and/or grant (Theebaprakasam, Fig. 8; pars. [0003], [0065], and [0069] – the system determines whether an action/command is allowed when a user attempt to perform said action/command and denies the action/command if the user does not have permission).  Moreover, Theebaprakasam describes transmitting the program over a network (Theebaprakasam, Figs. 1 and 2).  However, Theebaprakasam does not describe a control device configured to program the first transponder by way of the short-range radio interface.
However, Haas describes a Radio-Frequency-Identification (RFID)/Near-Field-Communication (NFC) system that includes an RFID/NFC reader/writer that can be used to program an RFID/NFC element (Haas, col. 4, lines 37-42; Fig. 1).  Wolfgang and Haas are analogous to the claimed invention because they pertain to near field communication devices.  Therefore, it would have obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wolfgang in view of Theebaprakasam and Haas to enable data writing functionality in an RFID/NFC system (e.g., over a network) with a mobile near field terminal in order to pair the system and terminal via identification information.
 In regards to claim 19, Wolfgang describes a second transponder (Wolfgang, par. [0072] – several of near-field terminals).  However, Wolfgang does not describe wherein the control device is further configured to program the second transponder of the set of one or more transponders to transmit second individualized authorization data for a second user.  However, Theebaprakasam describes multiple users that can be assigned to different group policies (Theebaprakasam, Figs. 2 and 8; pars. [0064], [0065], and [0069]).  Moreover, Haas describes programming an RFID/NFC element using an RFID/NFC reader/writer (Haas, col. 1, lines 24-27; col. 4, lines 37-42; Fig. 1).  Wolfgang, Theebaprakasam, and Haas are analogous to the claimed invention because they pertain to near field communication devices.  Therefore, it would have obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wolfgang in view of Theebaprakasam and Haas to enable data writing functionality in an RFID/NFC system with a mobile near field terminal to assign different authorization data to each of the mobile near filed terminals.
In regards to claim 20, Wolfgang describes the cooking appliance of claim 19, wherein the first transponder and second transponder each have at least one magnet and the active positioning surface is a magnetically active fastening surface (par. [0034] – a ferrite shield may be disposed on the near field antenna or on the conductor in its vicinity) configured to allow magnetic coupling of the first and second transponders to the active positioning surface.
In regards to claim 30, Wolfgang describes the cooking appliance of claim 19, but does not describe wherein the individualized authorization data for the second user is different from the individualized authorization data for the first user.  However, Theebaprakasam describes multiple policies that have different levels of access (Theebaprakasam, par. [0064] – policy restricts access as per support group usage needs and policy B provides unrestricted access as per administrators group usage).  For the reasons provided above in regards to claim 19, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Wolfgang in view of Theebaprakasam to include multiple policies that can be assigned to different near field terminals.
In regards to claim 31, Wolfgang describes the cooking appliance of claim 19, but does not describe wherein the individualized authorization data for the first user includes data identifying one or more defined cooking programs that the first user is permitted to operate.  Theebaprakasam does not explicitly describe individualized authorization data including data identifying one or more defined cooking programs that a user is permitted to operate.  However, Theebaprakasam does describe assigning policies to users and/or groups that grants them access to perform predetermined actions/commands (Theebaprakasam, pars. [0045], [0051], [0064]-[0065], and [0069]; Fig. 9).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Wolfgang in view of Theebaprakasam to include policies for oven use that allows a user to perform actions/commands related to cooking (e.g., allowing a user to use the oven or not) to provide increased security.
In regards to claim 32, Wolfgang describes the cooking appliance of claim 19, but does not describe wherein the individualized authorization data for the first user includes data that restricts operation of the cooking appliance at high oven temperatures, such that the first user is only allowed to operate the cooking appliance below a selected oven temperature.  Theebaprakasam does not explicitly describe restricting operation of the cooking appliance at high oven temperatures, such that the first user is only allowed to operate the cooking appliance below a selected oven temperature.  However, Theebaprakasam does describe assigning policies to users and/or groups that grants them access to perform predetermined actions/commands (Theebaprakasam, pars. [0045], [0051], [0064]-[0065], and [0069]; Fig. 9).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Wolfgang in view of Theebaprakasam to include policies for oven use that allows a user to perform actions/commands in a limited capacity (e.g., for a limited amount of time) to provide increased security.  A person of ordinary skill in the art could easily change which particular limited” capacity the policy is affecting such that the policy can be changed to be and/or include limited temperature use of an oven.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang, Theebaprakasam, and Haas as applied to claim 20 above, and further in view of Kang (U.S. Pub. No. 2017/0303346 A1).
In regards to claim 21, Wolfgang in view of Theebaprakasam and Haas describe the cooking appliance of claim 20, but do not describe a passive fastening surface disposed outside the communication region of the short-range radio interface, the passive fastening surface being a magnetically active fastening surface configured to detachably receive the first and second transponders when not in use.  
However, Kang describes a magnetically detachable control knob for a cooktop that can stored in a separate, magnetic storage region when the knob is not in use (Kang, par. [0122]).  Wolfgang, Theebaprakasam, Haas, and Kang are analogous to the claimed invention because they pertain to cooktops controlled by detachable interfaces.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wolfgang in view of Theebaprakasam, Haas, and Kang to include a dedicated, magnetic storage spot to store a mobile near field terminal when not in use so that a user does not misplace the mobile near field terminal.
Claims 22-24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang, Theebaprakasam, Haas, and Kang as applied to claim 21 above, and further in view of Yang (U.S. Pub. No. 2017/0163437 A1).
In regards to claim 22, Wolfgang, Theebaprakasam, Haas, and Kang do not describe a second transponder that is a mechanically actuatable operating element of the cooking appliance.  However, Yang describes a home appliance, such as an electric stove, that can be controlled by a controller that can be magnetically attached and detached (Yang, Fig. 28B, controller 200; pars. [0092], [0111]).  Wolfgang, Theebaprakasam, Haas, Kang, and Yang are analogous to the claimed invention because they pertain to kitchen appliances that are controlled by detachable control mechanisms.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify a mobile near field terminal of Wolfgang in view of Theebaprakasam, Kang, and Yang to incorporate a familiar physical control mechanism to the cooking appliance.
In regards to claim 23, Wolfgang, Theebaprakasam, and Haas do not teach a knob.  Kang describes a knob that can be used to control a cooktop, but does not teach a knob that is a transponder.  However, Yang describes a home appliance, such as an electric stove, that can be controlled by a controller that can be magnetically attached and detached (Yang, Fig. 28B, controller 200; pars. [0092], [0111]).  Wolfgang, Theebaprakasam, Kang, and Yang are analogous to the claimed invention because they pertain to kitchen appliances that are controlled by detachable control mechanisms.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify a mobile near field terminal of Wolfgang in view of Theebaprakasam, Haas, Kang, and Yang to incorporate a familiar physical control mechanism to the cooking appliance.
In regards to claim 24, Wolfgang, Theebaprakasam, Haas, and Kang describe an active positioning surface that is a front surface, and the cooking appliance comprises a screen arranged at the front surface (Wolfgang, Fig. 3; pars. [0058] and [0075] – cooking appliance with a peripheral edge area surrounding the heating area, including the front, that contains near field antennas where the mobile near field terminals can be placed; par. [0060] – the operating area can be designed as a combination of at least one display element and sensor element or as a touch-sensitive screen). While, Wolfgang does not explicitly teach at least partially concealing the screen when fastened to the active positioning surface, it would be expected that the mobile near field terminals, which can be smartphones and tablets, would vary in size and partially cover part of the touch-sensitive screen situated next to one of the near field antennas, having an area approximately 4 cm by 10 cm, near the front side of the cooking appliance (Wolfgang, par. [0064]).  Wolfgang does not teach a knob.  However, Kang and Yang each describe knobs.  Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wolfgang in view of Theebaprakasam, Haas, Kang, and Yang to include a knob that partially covers a screen situated near a near field antenna to improve the ergonomics of the knob.
In regards to claim 33, Wolfgang does not describe the cooking appliance of claim 15, wherein the control device is configured to selectively allow the usage of one or more otherwise blocked functions or parameters of the set of restricted use authorization, according to the received individualized authorization data transmitted by the first transponder.  However, Theebaprakasam describes assigning users and/or groups of users to particular group policies and/or grants that allow said user or group of users access to perform actions allowed by an administrative user for a given group policy and/or grant (Theebaprakasam, Fig. 8; pars. [0003], [0065], and [0069]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Wolfgang in view of Theebaprakasam to selectively allow and/or not allow certain commands from mobile near-field terminals based on assigned group policies and/or grants.  The motivation to do so is to implement safety controls by limiting control based on the user and function/task to be completed.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Theebaprakasam.
In regards to claim 27, Yang describes an operating element of a cooking appliance (Yang, Fig. 28B, controller 200; par. [0209]), the operating element comprising: a set of one or more transponders configured to communicate with the cooking appliance using a short-range radio interface (Yang, pars. [0012], [0097]) to send individualized authorization data configured to restrict operation of the cooking appliance to a control device of the cooking appliance, wherein the individualized authorization data includes instructions to allow operation of selected first functions or parameters (Yang, par. [0009], [0144]); wherein, in the absence of the individualized authorization data, the control device is configured to limit operation of the cooking appliance according to a set of restricted use authorizations (Wolfgang, pars. [0014] and [0054]-[0055] – a predetermined command [e.g., an emergency stop] can be executed by the cooking appliance or the control unit based on a command from an unauthorized near-field terminal and/or the cooking appliance can be operated via a control panel [or similar] integrated therein if there is no mobile near-field terminal in the vicinity of the near-field antenna or coupled to it).
	Yang does not describe a transponder configured to communicate with the cooking appliance  to send individualized authorization data for restricting operation of the cooking appliance to a control device of the cooking appliance, wherein the individualized authorization data includes instructions to block operation of selected second functions or parameters; and wherein mechanical actuation of the operating element is configured to transmit the individualized authorization data to the control device to selectively allow the use of an otherwise blocked function or parameter to restrict operation of the cooking appliance.
However, Theebaprakasam describes management of objects (e.g., ovens) based on a privileged account plug-in framework (Theebaprakasam, Abstract; par. [0045]).  In Theebaprakasam, particular users and/or groups of users can be assigned particular group policies and/or grants that allow said particular user or group of users access to perform actions allowed by an administrative user for a given group policy and/or grant (Theebaprakasam, Fig. 8; pars. [0003], [0065], and [0069] – the system determines whether an action/command is allowed when a user attempt to perform said action/command and denies the action/command if the user does not have permission).  
Both Yang and Theebaprakasam describe controlling ovens.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the controller of Yang in view of Theebaprakasam to communicate with the cooking appliance to send individualized authorization data for restricting operation of the cooking appliance to a control device of the cooking appliance, wherein the individualized authorization data includes instructions to block operation of selected second functions or parameters; and wherein mechanical actuation of the operating element is configured to transmit the individualized authorization data to the control device to restrict operation of the cooking appliance in accordance with the authorization data.  Specifically, Yang can be modified in view of Theebaprakasam to allow the controller to send authorization data, set to particular user accounts, with the control signals to selectively control the cooking appliance based on an assigned user and/or group policy. The motivation to do so is to implement safety controls by limiting control based on the user and function/task.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang and Theebaprakasam as applied to claim 15 above, and further in view of Kang.
In regards to claim 29, Wolfgang describes the method of claim 28, further comprising: moving a second transponder of the set of transponders to an active positioning surface disposed within the communication region of the short-range radio interface, executing a data communication between the second transponder and the short-range radio interface of the cooking appliance (Wolfgang, par. [0018]).  Wolfgang and Theebaprakasam do not describe moving the second transponder from a passive fastening surface of the cooking appliance or moving the second transponder back to the passive fastening surface.
However, Kang describes a magnetically detachable control knob for a cooktop that can stored in a separate, magnetic storage region when the knob is not in use (Kang, par. [0122]).  Wolfgang, Theebaprakasam, and Kang are analogous to the claimed invention because they describe controlling cooking appliances.  Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mobile near field terminals of Wolfgang in view of Theebaprakasam and Kang to include a storage area for when the mobile near field terminal is not in use so that a user does not misplace the mobile near field terminal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761


/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763